MITCHELL, J.
Every question presented by the first ten assignments of error is covered by the decision on the former appeal (66 Minn. 24, 68 N. W. 95).
By the eleventh assignment of error it is sought to make the point that the judgment entered by the clerk in favor of the respondents, other than the plaintiff, was not the proper one to enter upon the order sustaining their demurrer to the defendants’ cross bill. The error complained of was not that of the court, but that of the clerk, and the remedy is not by appeal from the judgment, but by application to the trial court to have the judgment corrected; and, unless the power of that court has been thus invoked, this court will not consider the question on appeal from the judgment. Scott v. Minneapolis, 42 Minn. 179, 43 N. W. 966.
Judgment affirmed.